Citation Nr: 1759748	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to additional accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1942 to January 1946.  The Veteran was awarded the World War II Victory Medal.  He died December [REDACTED], 1980.  The appellant is the Veteran's daughter; she claims entitlement to accrued benefits due to the Veteran's widow at the time of her death.  The widow died November [REDACTED], 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision from the Department of Veterans (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

In August 2016, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 

FINDINGS OF FACT

1.  The Veteran's widow was granted aid and attendance benefits, effective September 30, 2010.

2.  The appellant paid the costs for the widow's last sickness.


CONCLUSION OF LAW

The criteria for entitlement to additional accrued benefits have been met.  38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. §§ 3.20, 3.57, 3.1000 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued benefits are periodic monetary benefits or monthly benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death.  If due and unpaid upon the death of such individual, accrued benefits will be paid to the surviving spouse or other appropriate party when certain criteria are met.  38 U.S.C.A. § 5121.  An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c).

The appellant asserts she is entitled to additional accrued benefits.  She asserts that she paid A[REDACTED] Senior Residence ([REDACTED]) and [REDACTED] Services (Homestead), a third-party provider that provides medical services at [REDACTED], for living expenses and medical services provided to her mother, the Veteran's widow.

In June 2011 the Veteran's widow was awarded death pension with entitlement to aid and attendance effective September 30, 2010 and payable from October 1, 2010.  The widow's monthly benefit amount was $57 and the Pension Management Center (PMC) allowed medical expenses totaling $1158 as a continuing deduction beginning October 1, 2010.  The Veteran's widow passed away on November [REDACTED], 2011.  

In the July 2013 statement of the case the PMC reported that VA determined that there were accrued benefits available totaling $2751 and found the appellant was entitled to $755 in accrued benefits for funeral services.  Pursuant to the August 2017 Board remand the PMC prepared an accounting of the widow's pension benefits and recalculated the accrued retroactive award as $3372.

Under 38 C.F.R. § 3.1000(a)(5) only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedures Manual, M21-1 (Manual).  Under Part V, Subpart iii, Chapter 1.G.6.b. of the Manual, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  Generally, expenses incurred more than one year prior to date of death should not be considered expenses of last illness.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  M21-1, Part V, Subpart iii, Chapter 1.G.6.b. (accessed December 18, 2017).  

Here, the widow was granted aid and attendance benefits effective September 30, 2010, and it appears that she required the regular and daily attendance of another person.  The death certificate lists severe dementia and hypertension as the causes of death.  The Board finds this evidence that the widow's death resulted from a lingering or prolonged illness.  Accordingly, the expenses associated with the widow's care can be reimbursed from the accrued benefits if paid by another person as these expenses were for the widow's last sickness.

Here the appellant seeks compensation for the costs paid by her associated with [REDACTED], a facility that provides assisted living, and Homestead to care for her mother during her last sickness.  The May 2011 21-0779 application indicates that monthly out of pocket expenses totaled $1839.  A medical expense report indicates $2500 was paid to Homestead and $8034 to [REDACTED] from June to November 2011, for a total of $10534 in expenses.  More recent expense calculations by VA indicate $3500 was deducted from the widow's income for services provided by Homestead.  This figure was used to recalculate the amount of accrued benefits available, which is why the figure was adjusted upwards.  Thus, $3500 in medical expenses is not eligible for reimbursement from the accrued benefits as those expenses were already used as part of the calculation of the total amount of accrued benefits available.  This leaves approximately $7034 in expenses paid by the appellant for the widow's care during her last sickness.  

Up to this point, the claim has essentially been denied as services from [REDACTED] were not custodial or did not relate to the treatment of the last illness.  The legal criteria described above allow for reimbursement of "the expense of last sickness and burial."  38 U.S.C. § 5121(a)(6).  In this case, the appellant paid $755 for the widow's burial and at least $7000 in expenses to [REDACTED] that were not accounted for (deducted from income) in calculating the amount of accrued benefits available.  The appellant testified that Homestead, who provided aid and attendance to the widow, was an independent contractor who only worked with [REDACTED], so the widow essentially had to move to [REDACTED] to receive the aid and attendance she required.  Given the circumstances, the Board finds the expenses associated with [REDACTED] were an expense of the widow's last sickness.   

The appellant is entitled to the amount of expenses paid to [REDACTED], not to exceed the total amount of accrued benefit owed to the widow.


ORDER

Entitlement to additional accrued benefits is granted.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


